Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	This application is responsive to communication filed 04/15/2021.  Claim 1 has been canceled, claim 21 is withdrawn, and claims 2-20 are pending and presented for examination.

2.  	The Information Disclosure Statement (IDS) filed 07/14/21; 10/27/21; 04/13/22; 06/08/22 and 07/28/22 have been reviewed and considered by the Examiner.

Election/Restrictions
3. Restriction to one of the following inventions is required under 35 U.S.C. 121:
 	I. 	Claims 2-20, drawn to system and method for performing equalization operation at a memory device based at least in part on a quantity of access operations performed on a plurality of sections of the memory device by equalizing a bias across each memory cell of a plurality of memory cells of the selected section, classified in G11C11/2259. 
 	II. 	Claim 21, drawn to a method for determining to perform a voltage adjustment operation at a memory device based at least in part on a quantity of access operations performed on a plurality of sections of the memory device, classified in G06F3/0604. 

4. 	The inventions are distinct, each from the other because of the following reasons: 	Inventions I and II are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct from each other if they are shown to be separately usable. 
 	In the instant case, invention I has separate utility such as method for performing equalization operation at a memory device based at least in part on a quantity of access operations performed on a plurality of sections of the memory device by equalizing a bias across each memory cell of a plurality of memory cells of the selected section, and not for performing a voltage adjustment operation at a memory device based at least in part on a quantity of access operations performed on a plurality of sections of the memory device of Group II.  Similarly, the invention of group II has separate utility such as method for performing a voltage adjustment operation at a memory device based at least in part on a quantity of access operations performed on a plurality of sections of the memory device, and not concerning with a system and a method for performing equalization operation at a memory device by equalizing a bias across each memory cell of a plurality of memory cells of the selected section of Group I.  See MPEP § 806.05(d).
5. 	Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Group II, restriction for examination purposes as indicated is proper.
6. 	Because these inventions are distinct for the reasons given above and the search required for Group II is not required for Groups I, restriction for examination purposes as indicated is proper.
7.	The Examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
8. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of thefollowing reasons apply:  The inventions have acquired a separate status in the art in view of their different classification and recognized divergent subject matter, and because the inventions require a different field of search including searching different classes/subclasses or electronic resources, or employing different search strategies or search queries. 
9. 	During a telephone conversation with Brian J. Sullivan (Reg. No. 73,392) on July 01, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 2-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 21 is withdrawn from further consideration by the examiner as being drawn to a non-elected invention.

10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 
	  			Rejections - 35 USC § 103
11. 	The following is a quotation of 35 U.S.C. 103 which 
forms the basis for all obviousness rejections set forth in this 
Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

12. 	Claims 2, 7-8, 10, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mariani et al (USPN: 9,697,913), hereinafter Mariani in view of Madan et al, hereinafter Madan (USPGPUB: 2005/0207201).
 	As per claim 2, Mariani discloses a method comprises determining to perform an equalization operation at a memory device based at least in part on a quantity of access operations performed on a plurality of sections of the memory device; for example Mariani clearly teaches memory controller 140-a in Figure 6 and 140-b in Figure 7, wherein the memory controller operable to perform an equalization operations of determining a quantity of access operations performed on each of the plurality of “sections” or blocks of the memory device [e.g. Mariani discloses maintaining or associating at least one counter with each of the memory ”sections” or blocks (see column 14, lines 3-6, e.g.), where each counter may indicate a quantity of access operations performed on a respective memory “section” or block (see column 9, lines 46-49; column 10, lines 20-24; column 12, lines 65-67; and column 14, lines 3-6, e.g.)]; Mariani further discloses selecting, based at least in part on determining to perform the equalization operation, a section from the plurality of sections based at least in part on a quantity of access operations performed on the selected section; e.g. Mariani discloses performing a recovery or refresh operation, on one of the sections or blocks, which may be selected based on the determined quantity or number of access operations performed on the memory section or block (see column 5, lines 35-43; column 7, lines 4-16; column 9, lines 7-11 and 27-65; column 10, lines 3-12 and 20-24; column 12, lines 65-67; and column 14, lines 3-6 and 45-49, for example], but does not explicitly discuss selecting one of the sections or blocks based on the number of  number of access operations performed on each of the sections. However, Mariani teaches that the recovery operation may be performed at different times, such as in response to a command, which may be performed at certain intervals or triggered by a certain event such as a refresh operation, and may include parameters such expiration of a time period, threshold number of access cycles, etc. (see column 14, lines 13-15 and column 15, line 58 to column 16, line 25), and further teaches that the recovery operation may be performed on part of the memory array, with the memory array including counters for each memory block for counting the number of access operations (see column 9, lines 47-50 and 59-65; column 10, lines 3-5 and 20-24; column 11, lines 40-42; and column 14, lines 3-6 and 45-49, e.g.).  One of ordinary skill in the art having the teachings of Mariani before him or her would have found it readily obvious, before the effective filing date of the claimed invention, to determine the quantity or number of access operations performed on each of the blocks and compare the counters for the different blocks, when “determining to perform” a recovery operation such as when a command is received, when a threshold timer or counter is reached, etc., and to select one of the sections or blocks based on the number of number of access operations performed on each of the sections or blocks, and perform the recovery or refresh operation on the selected section or block, because this would allow the memory section or block with the highest number of access operations, and thus the most “fatigue,” to be refreshed or recovered first, thereby preventing the loss of data and providing data “protection,” increasing the reliability of the memory device.  Mariani discloses the invention substantially as claimed, noting that Mariani discloses performing the equalization operation based at least in part on selecting the section from the plurality of sections, e.g. Mariani discloses performing a recovery or refresh operation, on one of the sections or blocks, which may be selected based on the determined quantity or number of access operations performed on the memory section or block (see column 5, lines 35-43; column 7, lines 4-16; column 9, lines 7-11 and 27-65; column 10, lines 3-12 and 20-24; column 12, lines 65-67; and column 14, lines 3-6 and 45-49).  Mariani also teaches performing a recovery operation by biasing a digit line and plate line, coupled to the terminals of the ferroelectric capacitors of the memory cells, with a voltage [see column 7, lines 4-7, e.g.], Mariani however does not particularly teach performing the equalization operation comprises equalizing a bias across each memory cell of a plurality of memory cells of the selected section.
     Madan however similarly discloses a memory device including a plurality of memory cells having ferroelectric capacitors, and discusses, as is known in the art, that storage node disturbance in the form of acquired or lost charge can be accumulated over a number of access cycles to a ferroelectric memory array, or “segments” or other portions thereof, such as in memory arrays which have “grouped” plate lines (see paragraph [0032], lines 1-10, e.g.).  Madan teaches that to combat or mitigate such an accumulation or loss of charge, one or more non-selected wordlines may be activated while the bit lines (or “digit lines”) and plate lines associated with memory cells along the word lines are provided with an “equalized” bias, or are biased at the same voltage level, to allow disturbance charges to be at least partially discharged, thereby improving data integrity and improving signal margins [see paragraphs [0013] and [0015]; paragraph [0016], lines 12-22; paragraph [0018], and paragraph [0031], lines 14-18, for example].
     Accordingly, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform an equalization operation by equalizing a bias across memory cells of a selected memory block, as taught, for example, by Madan as being detailed above, in a memory device such as in Mariani as discussed above, in order to allow disturbance charges to be discharged, thereby improving data integrity and improving signal margins within the memory device; therefore being advantageous.
  	 
 	As per claim 7, Mariani further discloses determining to perform the equalization operation is based at least in part on an access rate of the memory device; for example, Mariani discloses different types of memory imposes different access rates in equalization operation, such as random access memory (RAM), read only memory (ROM), dynamic RAM (DRAM), synchronous dynamic RAM (SDRAM), ferroelectric RAM (FeRAM), magnetic RAM (MRAM), resistive RAM (RRAM), flash memory and others. Mariani further discloses memory devices may be volatile or non-volatile, wherein volatile memory may offer performance advantages, such as faster read or write speeds, while features of non-volatile memory, such as the ability to store data without periodic refreshing (e.g. see Mariani, column 1, lines 21-40). 
 	As per claim 8, Mariani further discloses the quantity of access operations performed on the plurality of sections corresponds to a quantity of write operations, or a quantity of read operations, or a combined quantity of read operations and write operations performed on the plurality of sections since a previous equalization operation at the memory device; for example, Mariani clearly teaches operations such as reading and writing (i.e., cycling) may be performed on memory cells 105 by activating or selecting the appropriate access line 110 and digit line 115; access lines 110 may also be referred to as word lines 110 and digit lines 115 may also be referred to as bit lines 115, activating or selecting a word line 110 or a digit line 115 may include applying a voltage to the respective line (e.g. see column 3, lines 27 et seq.; column 9, lines 46 et seq.).
  	As per claim 10, Mariani further discloses the quantity of access operations performed on the selected section corresponds to a quantity of write operations, or a quantity of read operations, or a combined quantity of read operations and write operations performed on the selected section since a previous equalization operation performed on the selected section; for example, Mariani discloses maintaining or associating at least one counter with each of the memory ”sections” or blocks (see column 14, lines 3-6, e.g.), where each counter may indicate a quantity of access operations which combined of read/write operations performed on a respective memory “section” or block (see column 9, lines 46-49; column 10, lines 20-24; column 12, lines 65-67; and column 14, lines 3-6, e.g.).
	As per claim 12, Mariani discloses an apparatus comprises a plurality of sections of a memory device, each section of the plurality of sections associated with a respective plurality of memory cells 105 (e.g. see figure 1); and a controller is taught as memory controller 140/140-a (figure 1/figure 7) operable to determining to perform an equalization operation at a memory device based at least in part on a quantity of access operations performed on a plurality of sections of the memory device; for example Mariani clearly teaches memory controller 140-a in Figure 6 and 140-b in Figure 7, wherein the memory controller operable to perform an equalization operations of determining a quantity of access operations performed on each of the plurality of “sections” or blocks of the memory device [e.g. Mariani discloses maintaining or associating at least one counter with each of the memory ”sections” or blocks (see column 14, lines 3-6, e.g.), where each counter may indicate a quantity of access operations performed on a respective memory “section” or block (see column 9, lines 46-49; column 10, lines 20-24; column 12, lines 65-67; and column 14, lines 3-6, e.g.)]; Mariani further discloses selecting, based at least in part on determining to perform the equalization operation, a section from the plurality of sections based at least in part on a quantity of access operations performed on the selected section; e.g. Mariani discloses performing a recovery or refresh operation, on one of the sections or blocks, which may be selected based on the determined quantity or number of access operations performed on the memory section or block (see column 5, lines 35-43; column 7, lines 4-16; column 9, lines 7-11 and 27-65; column 10, lines 3-12 and 20-24; column 12, lines 65-67; and column 14, lines 3-6 and 45-49, for example], but does not explicitly discuss selecting one of the sections or blocks based on the number of  number of access operations performed on each of the sections. However, Mariani teaches that the recovery operation may be performed at different times, such as in response to a command, which may be performed at certain intervals or triggered by a certain event such as a refresh operation, and may include parameters such expiration of a time period, threshold number of access cycles, etc. (see column 14, lines 13-15 and column 15, line 58 to column 16, line 25), and further teaches that the recovery operation may be performed on part of the memory array, with the memory array including counters for each memory block for counting the number of access operations (see column 9, lines 47-50 and 59-65; column 10, lines 3-5 and 20-24; column 11, lines 40-42; and column 14, lines 3-6 and 45-49, e.g.).  One of ordinary skill in the art having the teachings of Mariani before him or her would have found it readily obvious, before the effective filing date of the claimed invention, to determine the quantity or number of access operations performed on each of the blocks and compare the counters for the different blocks, when “determining to perform” a recovery operation such as when a command is received, when a threshold timer or counter is reached, etc., and to select one of the sections or blocks based on the number of number of access operations performed on each of the sections or blocks, and perform the recovery or refresh operation on the selected section or block, because this would allow the memory section or block with the highest number of access operations, and thus the most “fatigue,” to be refreshed or recovered first, thereby preventing the loss of data and providing data “protection,” increasing the reliability of the memory device.  Mariani discloses the invention substantially as claimed, noting that Mariani discloses performing the equalization operation based at least in part on selecting the section from the plurality of sections, e.g. Mariani discloses performing a recovery or refresh operation, on one of the sections or blocks, which may be selected based on the determined quantity or number of access operations performed on the memory section or block (see column 5, lines 35-43; column 7, lines 4-16; column 9, lines 7-11 and 27-65; column 10, lines 3-12 and 20-24; column 12, lines 65-67; and column 14, lines 3-6 and 45-49).  Mariani also teaches performing a recovery operation by biasing a digit line and plate line, coupled to the terminals of the ferroelectric capacitors of the memory cells, with a voltage [see column 7, lines 4-7, e.g.], Mariani however does not particularly teach performing the equalization operation comprises equalizing a bias across each memory cell of a plurality of memory cells of the selected section.
     Madan however similarly discloses a memory device including a plurality of memory cells having ferroelectric capacitors, and discusses, as is known in the art, that storage node disturbance in the form of acquired or lost charge can be accumulated over a number of access cycles to a ferroelectric memory array, or “segments” or other portions thereof, such as in memory arrays which have “grouped” plate lines (see paragraph [0032], lines 1-10, e.g.).  Madan teaches that to combat or mitigate such an accumulation or loss of charge, one or more non-selected wordlines may be activated while the bit lines (or “digit lines”) and plate lines associated with memory cells along the word lines are provided with an “equalized” bias, or are biased at the same voltage level, to allow disturbance charges to be at least partially discharged, thereby improving data integrity and improving signal margins [see paragraphs [0013] and [0015]; paragraph [0016], lines 12-22; paragraph [0018], and paragraph [0031], lines 14-18, for example].
     Accordingly, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform an equalization operation by equalizing a bias across memory cells of a selected memory block, as taught, for example, by Madan as being detailed above, in a memory device such as in Mariani as discussed above, in order to allow disturbance charges to be discharged, thereby improving data integrity and improving signal margins within the memory device; therefore being advantageous.
	As per claim 18, Mariani further discloses determining to perform the equalization operation is based at least in part on an access rate of the memory device; for example, Mariani discloses different types of memory imposes different access rates in equalization operation, such as random access memory (RAM), read only memory (ROM), dynamic RAM (DRAM), synchronous dynamic RAM (SDRAM), ferroelectric RAM (FeRAM), magnetic RAM (MRAM), resistive RAM (RRAM), flash memory and others. Mariani further discloses memory devices may be volatile or non-volatile, wherein volatile memory may offer performance advantages, such as faster read or write speeds, while features of non-volatile memory, such as the ability to store data without periodic refreshing (e.g. see Mariani, column 1, lines 21-40).
 	As per claim 19, Mariani discloses the quantity of access operations performed on the plurality of sections corresponds to a quantity of write operations, or a quantity of read operations, or a combined quantity of read operations and write operations performed on the plurality of sections since a previous equalization operation at the memory device; and the quantity of access operations performed on the selected section corresponds to a quantity of write operations, or a quantity of read operations, or a combined quantity of read operations and write operations performed on the selected section since a previous equalization operation performed on the selected section; for example, Mariani clearly teaches operations such as reading and writing (i.e., cycling) may be performed on memory cells 105 by activating or selecting the appropriate access line 110 and digit line 115; access lines 110 may also be referred to as word lines 110 and digit lines 115 may also be referred to as bit lines 115, activating or selecting a word line 110 or a digit line 115 may include applying a voltage to the respective line (e.g. see column 3, lines 27 et seq.; column 9, lines 46 et seq.).

13. 	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mariani et al (USPN: 9,697,913), hereinafter Mariani in view of Madan et al, hereinafter Madan (USPGPUB: 2005/0207201) and further in view of Chapman et al. (USPN: 7,330,388).
 	The combination of Mariani and Madan disclose the invention as claimed, Mariani and Madan however do not particularly teach 
performing the equalization operation is based at least in part on an operating temperature of the memory device.  Chapman discloses the missing element that is known to be required in system of Mariani and Madan in order to arrive at Applicant’s current invention wherein Chapman teaches equalization operation is based at least in part on an operating temperature of the memory device; for example Chapman discloses memory equalization or sense amplifier equalization performance can be modulated by altering a body bias in response to an effective operating temperature of the semiconductor memory device, or it can be modulated to improve performance over effective operating temperature ranges (e.g. see column 2, lines 57-59 and column 3, lines 35-37).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to further look into the invention of Chapman and to utilize his teaching of performing the equalization operation is based at least in part on an operating temperature of the memory device in order to allow the system of Mariani and Madan to server broader ranges of application and further improve the performance as taught by Chapman (e.g. see column 2, lines 66-67) to be desirable.

Allowable subject matter 
14. 	Claims 3, 9, 11, 13 and 20 objected to as being dependent upon rejected based claims 2 and 12 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts of record do not teach nor disclose the performing the equalization operation comprises biasing each word line of a plurality of word lines of the selected section, each word line of the plurality of word lines configured to activate cell selection components of a respective row of the plurality of memory cells of the selected section (claims 3 and 13); in addition the prior arts do not further teach the quantity of access operations performed on the plurality of sections corresponds to a quantity of precharge operations performed on the plurality of sections or selected sections since a previous equalization operation at the memory device (claims 9 and 11), nor the quantity of access operations performed on the plurality of sections corresponds to a quantity of precharge operations performed on the plurality of sections since a previous equalization operation at the memory device; and the quantity of access operations performed on the selected section corresponds to a quantity of precharge operations performed on the selected section since a previous equalization operation performed on the selected section (claim 19).  Claims 4-5 and 14-16 further limit the indicated allowable claims 3 and 13, the claims are therefore allowable for the same reasons as being set forth above.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is 571-272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 10, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135